     Case 1:18-cr-00220-NONE-SKO Document 88 Filed 03/10/21 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      DANIEL DELGADO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00220-NONE-SKO
12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13     vs.
14     DANIEL DELGADO,                              Date: April 29, 2021
                                                    Time: 9:30 a.m.
15                     Defendant.                   Judge: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney Angela Scott, counsel for plaintiff, and Assistant
20    Federal Defender Reed Grantham, counsel for defendant Daniel Delgado, that the sentencing
21    hearing currently scheduled for March 18, 2021, at 10:30 a.m. may be continued to April 29,
22    2021, at 9:30 a.m.
23           On December 16, 2019, Mr. Delgado entered a plea of guilty to Count 1 of the
24    Indictment. See Dkt. #44. On February 7, 2020, Probation filed its initial Presentence
25    Investigation Report (“PSR”) in this case. See Dkt. #60. On October 2, 2020, Mr. Delgado
26    submitted his informal objections to the PSR. See Dkt. #75-1. On February 12, 2021, Mr.
27    Delgado filed his formal objections to the PSR. See Dkt. #84. The matter is currently set for
28    sentencing on March 18, 2021, at 10:30 a.m. See Dkt. #78. This matter had been delayed in
     Case 1:18-cr-00220-NONE-SKO Document 88 Filed 03/10/21 Page 2 of 3


 1    January 2021 so as to provide the parties with additional time to discuss a specific matter related
 2    to sentencing in this case. The parties have now had the opportunity to discuss the issue, however
 3    undersigned counsel requires additional time to discuss this issue with Mr. Delgado.
 4             Unfortunately, Mr. Delgado has been in and out of COVID-19 quarantine at the Fresno
 5    County Jail since early February 2021 and undersigned counsel has been unable to have an
 6    attorney-client privileged video call with him to discuss sentencing. Since early February 2021,
 7    undersigned counsel has made repeated efforts to schedule an attorney-client privileged video
 8    call with Mr. Delgado, but to date has been unable to secure such a call. On February 9, 2021,
 9    undersigned counsel was informed that Mr. Delgado was no longer in quarantine. As a result,
10    undersigned counsel set up an attorney-client privileged video call to discuss matters relevant to
11    sentencing with Mr. Delgado on February 17, 2021. However, on February 17, 2021, shortly
12    before the previously scheduled attorney-client video call, undersigned counsel was informed
13    that Mr. Delgado was once again under quarantine and could not be made available for a video
14    call. On February 25, 2021, undersigned counsel, understanding and expecting Mr. Delgado to
15    off of quarantine starting March 1, 2021 (two weeks from the date quarantine started on February
16    17, 2021), submitted a request for an attorney-client privileged call to take place on March 4,
17    2021. On March 4, 2021, before the attorney-client privileged phone call was to take place,
18    undersigned counsel was informed that Mr. Delgado was again in quarantine and could not be
19    made available for a video call.1
20             Undersigned counsel currently has an attorney-client video call scheduled with Mr.
21    Delgado for March 11, 2021, at 12:00 p.m., assuming he is not once again placed in quarantine
22    in the interim. As sentencing is currently set for March 18, 2021, undersigned counsel requires
23    additional time to discuss several sensitive issues related to sentencing with Mr. Delgado in more
24    detail. Accordingly, a continuance is needed so that undersigned counsel can have a meaningful
25    conversation with Mr. Delgado regarding matters relevant to sentencing and so that undersigned
26
27    1
       While the Fresno County Jail has made Mr. Delgado available for phone calls after the video calls have been
      cancelled, during such phone calls Mr. Delgado is calling from the floor of his housing unit. Such calls are not
28    attorney-client privileged as there are other inmates near and around Mr. Delgado while he is calling, and the sound
      quality of the calls is poor due to the noise in the background coming from the floor of the housing unit.
      Delgado – Stipulation
      and Proposed Order
                                                               2
     Case 1:18-cr-00220-NONE-SKO Document 88 Filed 03/10/21 Page 3 of 3


 1    counsel has sufficient time to prepare materials for sentencing.
 2            The requested continuance is made with the intention of conserving time and resources
 3    for both the parties and the Court. The government is in agreement with this request and the
 4    requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
 5    exclusion of time is necessary.
 6                                                  Respectfully submitted,
 7                                                  McGREGOR W. SCOTT
                                                    United States Attorney
 8
 9    Date: March 9, 2021                           /s/ Angela Scott
                                                    ANGELA SCOTT
10                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
11
12                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
13
14    Date: March 9, 2021                           /s/ Reed Grantham
                                                    REED GRANTHAM
15                                                  Assistant Federal Defender
                                                    Attorney for Defendant
16                                                  DANIEL DELGADO
17
18
19                                                ORDER
20            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
21    set for Thursday, March 18, 2021, at 10:30 a.m. be continued to Thursday, April 29, 2021, at
22    9:30 a.m.
23
      IT IS SO ORDERED.
24
25
          Dated:      March 9, 2021
                                                           UNITED STATES DISTRICT JUDGE
26
27

28

      Delgado – Stipulation
      and Proposed Order
                                                       3
